Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 11/12/2020.
Claims 1-21 are now pending.
Claims 2, 8-10 and 20 have been amended.

Response to Arguments
Rejections of Claims Under 35 U.S.C. 103 
Applicant’s Arguments:
Alleged Obvious
Applicant argues that the cited references do not provide for all subject matter positively recited, with respect to claims 1-21. 
Examiner’s Response:
The applicant’s arguments/remarks filed on 02/16/2022 regarding claims 1-21 have been fully considered but are moot in view of the new ground(s) of rejection. The above limitation is taught by previous arts and newly cited arts, Mukerji (U. S. Patent No. 8379515) and Jalan et al. (U. S. Pub. No. 2014/0325588 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukerji (U. S. Patent No. 8379515), in view of Ichino (WO 2012/095904 A1), and in view of Dubrovsky et al. (U. S. Patent No. 7738380 B1).
As to claim 1, Mukerji teaches a method carried out in a device positioned between a pair of endpoints, each of which endpoint includes a TCP stack (See at least Abstract, “A system, apparatus, and method are directed towards managing traffic over a network…A traffic Management Device, interposed between two network session end-points monitors a buffer of relayed packets”), comprising: inspecting a stream of TCP traffic flowing between the pair of endpoints (See at least Abstract, “A system, apparatus, and method are directed towards managing traffic over a network…A traffic Management Device, interposed between two network session end-points monitors a buffer of relayed packets”); as the stream of TCP traffic is flowing, and without TCP connection termination, selectively rewriting the stream of TCP traffic to generate rewritten data content (See at least Col. 1, lines 19-24, “TCP devices package the data into streams of bytes called segments which may be sent as individual IP datagrams”; Col. 3, lines 22-26, “receiving computing device acknowledges that receipt of a correctly delivered network segment identified by a sequence number, within the TCP segment header”); and tracking endpoint-generated TCP acknowledgement messages as they flow unmodified through the device ( Col. 3, lines 21-26, “Acknowledgement (ACKs) are one mechanism employed for use in establishing the reliability of the TCP communications protocol…receiving computing device acknowledges that receipt of a correctly delivered network segment identified by a sequence number, within the TCP segment header. One acknowledgement scheme, known as positive acknowledgement, occurs when the receiving computing device acknowledges receipt of all correctly received segments by providing the sequence number of the next expected first byte of the segment”); wherein the inspecting, rewriting and control operations are performed in software executing in one or more hardware elements (See at least Col. 2, lines 51-55, “the present invention may be embodied as methods or devices. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combing software and hardware aspects”). 
Although Mukerji teaches the substantial features of the claimed invention, Mukerji fails to expressly teach wherein control transmission of the rewritten data content; inspecting without using a TCP stack in the device, and without requiring termination or re-origination of a connection between the pair of endpoints; control transmission of the rewritten data content.
In analogous teaching, Ichino exemplifies this wherein Ichino teaches using endpoint generated TCP retransmitted packets and acknowledgement message to control transmission (See at least ABSTRACT, “The retransmission control unit transmits a TCP packet transmitted from the TCP/IP processing unit as a transmission packet to a destination, receives a TCP-ACK packet responding to the transmission packet from the destination, and forwards the received TCP ACK packet to the rate maintenance unit.. forward the TCP-ACK packet after the rewriting to the TCP/IP processing unit”).
Thus, given the teaching of Ichino, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ichino, a method and system of retransmission control of TCP packets, into Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP data packets from one endpoint to another endpoint (See Ichino: ABSTRACT).
Although Mukerji and Ichino teach the substantial features of the claimed invention, Mukerji and Ichino fail to expressly teach wherein inspecting without using a TCP stack in the device, and without requiring termination or re-origination of a connection between the pair of endpoints; control transmission of the rewritten data content.
In analogous teaching, Dubrovsky exemplifies this wherein Dubrovsky teaches wherein inspecting without using a TCP stack in the device, and without requiring termination or re-origination of a connection between the pair of endpoints (See at least ABSTRACT, “Techniques for reassembly-free rewriting of out-of-order data packet payload…rewriting data packet payload are described herein…in response to packets received at a network access device from a first network node destined to a second network node, the packets are stored in a buffer within the network access device if the packets need to be modified before sending the packets to the second network node”).
Thus, given the teaching of Dubrovsky, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Dubrovsky, a method or system of rewriting of data payload, into Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP modified data packets from one endpoint to another endpoint (See Dubrovsky: ABSTRACT).

As to claim 2, Mukerji, Ichino and Dubrovsky teach a method as described in claim 1. Mukerji further teaches wherein inspecting the stream comprises: in response to determining that a portion of the stream is to be rewritten, the portion comprising one or more input data packets received from a sending endpoint entity, placing, in an input record, the one or more input data packets comprising the portion, the one or more input data packets including a last input data packet (See at least ABSTRACT, “monitors a buffer of relayed packets”; and Col. 11, lines 4-17, “ Processing flow to block 404 where the intermediate network device employs a buffer for use in managing received network packets. Such network packets may be removed, and in one embodiment, modified, for transmission to destination network device”); and returning to the sending endpoint entity an acknowledgement for each input data packet received except for the last input data packet (See at least Col.4, lines 10-12, “A buffer for the intermediate device is monitored as network packets are received. If the contents of the buffer exceed a threshold value, delays are imposed on sending of acknowledgements”).

As to claim 3, Mukerji, Ichino and Dubrovsky teach a method as described in claim 2. Mukerji further teaches wherein selectively rewriting the stream comprises: generating, from the one or more input data packets in the input record, a modified portion of the stream, the modified portion being the rewritten data content and comprising one or more output data packets to be sent to a receiving endpoint entity (See at least ABSTRACT, “monitors a buffer of relayed packets”; and Col. 11, lines 4-17, “ Processing flow to block 404 where the intermediate network device employs a buffer for use in managing received network packets. Such network packets may be removed, and in one embodiment, modified, for transmission to destination network device”); and placing in an output record the one or more output data packet; and forwarding into the stream of TCP traffic to the receiving endpoint entity the one  or more output data packets in the output record (See at least ABSTRACT, “monitors a buffer of relayed packets”; and Col. 11, lines 4-17, “ Processing flow to block 404 where the intermediate network device employs a buffer for use in managing received network packets. Such network packets may be removed, and in one embodiment, modified, for transmission to destination network device”).

As to claim 4, Mukerji, Ichino and Dubrovsky teach a method as described in claim 3. Hussain further teaches wherein tracking endpoint-generated TCP acknowledgement messages comprises: upon receipt of acknowledgements from the receiving endpoint entity for the output data packets comprising the modified portion in the output record, transmitting to the sending endpoint entity an acknowledgement of the last input data packet of the one or more input data packets comprising portion (See at least Col.4, lines 10-12, “A buffer for the intermediate device is monitored as network packets are received. If the contents of the buffer exceed a threshold value, delays are imposed on sending of acknowledgements”).

As to claim 8, Mukerji teaches an apparatus positioned between a pair of endpoints, each of which endpoint includes a TCP stack (See at least Abstract, “A system, apparatus, and method are directed towards managing traffic over a network…A traffic Management Device, interposed between two network session end-points monitors a buffer of relayed packets”),comprising: a processor; computer memory holding computer program instructions executed by the processor, the computer memory holding computer program instructions comprising program code (See at least Col. 6, lines 36-37, “communication media typically embodies computer-readable instructions”) configured to: inspect a stream of TCP traffic flowing between the pair of endpoints; as the stream of TCP traffic is flowing, and without TCP connection termination, selectively rewrite the stream TCP traffic (See at least Abstract, “A system, apparatus, and method are directed towards managing traffic over a network…A traffic Management Device, interposed between two network session end-points monitors a buffer of relayed packets”); as the stream of TCP traffic is flowing, and without TCP connection termination, selectively rewriting the stream of TCP traffic to generate rewritten data content (See at least Col. 1, lines 19-24, “TCP devices package the data into streams of bytes called segments which may be sent as individual IP datagrams”; Col. 3, lines 22-26, “receiving computing device acknowledges that receipt of a correctly delivered network segment identified by a sequence number, within the TCP segment header”); and track endpoint-generated TCP acknowledgement messages as they flow unmodified through the device ( Col. 3, lines 21-26, “Acknowledgement (ACKs) are one mechanism employed for use in establishing the reliability of the TCP communications protocol…receiving computing device acknowledges that receipt of a correctly delivered network segment identified by a sequence number, within the TCP segment header. One acknowledgement scheme, known as positive acknowledgement, occurs when the receiving computing device acknowledges receipt of all correctly received segments by providing the sequence number of the next expected first byte of the segment”); wherein the inspecting, rewriting and control operations are performed in software executing in one or more hardware elements (See at least Col. 2, lines 51-55, “the present invention may be embodied as methods or devices. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combing software and hardware aspects”). 
Although Mukerji teaches the substantial features of the claimed invention, Mukerji fails to expressly teach wherein control transmission of the rewritten data content; inspecting without using a TCP stack in the device, and without requiring termination or re-origination of a connection between the pair of endpoints; control transmission of the rewritten data content.
In analogous teaching, Ichino exemplifies this wherein Ichino teaches using endpoint generated TCP retransmitted packets and acknowledgement message to control transmission (See at least ABSTRACT, “The retransmission control unit transmits a TCP packet transmitted from the TCP/IP processing unit as a transmission packet to a destination, receives a TCP-ACK packet responding to the transmission packet from the destination, and forwards the received TCP ACK packet to the rate maintenance unit.. forward the TCP-ACK packet after the rewriting to the TCP/IP processing unit”).
Thus, given the teaching of Ichino, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ichino, a method and system of retransmission control of TCP packets, into Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP data packets from one endpoint to another endpoint (See Ichino: ABSTRACT).
Although Mukerji and Ichino teach the substantial features of the claimed invention, Mukerji and Ichino fail to expressly teach wherein inspecting without using a TCP stack in the device, and without requiring termination or re-origination of a connection between the pair of endpoints; control transmission of the rewritten data content.
In analogous teaching, Dubrovsky exemplifies this wherein Dubrovsky teaches wherein inspecting without using a TCP stack in the device, and without requiring termination or re-origination of a connection between the pair of endpoints (See at least ABSTRACT, “Techniques for reassembly-free rewriting of out-of-order data packet payload…rewriting data packet payload are described herein…in response to packets received at a network access device from a first network node destined to a second network node, the packets are stored in a buffer within the network access device if the packets need to be modified before sending the packets to the second network node”).
Thus, given the teaching of Dubrovsky, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Dubrovsky, a method or system of rewriting of data payload, into Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP modified data packets from one endpoint to another endpoint (See Dubrovsky: ABSTRACT).

As to claim 9, Mukerji, Ichino and Dubrovsky teach the apparatus as described in claim 8. Mukerji further teaches wherein the program code configured to inspect the stream comprises: in response to determining that a portion of the stream is to be rewritten, the portion comprising one or more input data packets received from a sending endpoint entity, place, in an input record, the one or more input data packets comprising the portion, the one or more input data packets including a last input data packet (See at least ABSTRACT, “monitors a buffer of relayed packets”; and Col. 11, lines 4-17, “ Processing flow to block 404 where the intermediate network device employs a buffer for use in managing received network packets. Such network packets may be removed, and in one embodiment, modified, for transmission to destination network device”); and return to the sending endpoint entity an acknowledgement for each input data packet received except for the last input data packet (See at least Col.4, lines 10-12, “A buffer for the intermediate device is monitored as network packets are received. If the contents of the buffer exceed a threshold value, delays are imposed on sending of acknowledgements”).

As to claim 10, Mukerji, Ichino and Dubrovsky teach the apparatus as described in claim 8. Mukerji further teaches wherein the program code configured to selectively rewrite the stream comprises: generate, from the one or more input data packets in the input record, a modified portion of the stream, the modified portion being the rewritten data content and comprising one or more output data packets to be sent to a receiving endpoint entity (See at least ABSTRACT, “monitors a buffer of relayed packets”; and Col. 11, lines 4-17, “ Processing flow to block 404 where the intermediate network device employs a buffer for use in managing received network packets. Such network packets may be removed, and in one embodiment, modified, for transmission to destination network device”); and place in an output record the one or more output data packet; and forward into the stream of TCP traffic to the receiving endpoint entity the one  or more output data packets in the output record (See at least ABSTRACT, “monitors a buffer of relayed packets”; and Col. 11, lines 4-17, “ Processing flow to block 404 where the intermediate network device employs a buffer for use in managing received network packets. Such network packets may be removed, and in one embodiment, modified, for transmission to destination network device”).

As to claim 11, Mukerji, Ichino and Dubrovsky teach the apparatus as described in claim 8. Mukerji further teaches wherein track endpoint-generated TCP acknowledgement messages comprises: upon receipt of acknowledgements from the receiving endpoint entity for the output data packets comprising the modified portion in the output record, transmit to the sending endpoint entity an acknowledgement of the last input data packet of the one or more input data packets comprising portion (See at least Col.4, lines 10-12, “A buffer for the intermediate device is monitored as network packets are received. If the contents of the buffer exceed a threshold value, delays are imposed on sending of acknowledgements”).

As to claim 15, Mukerji teaches a computer program product in a non-transitory computer readable medium for use in a data processing system positioned between a pair of endpoints, each of which endpoint includes a TCP stack (See at least Abstract, “A system, apparatus, and method are directed towards managing traffic over a network…A traffic Management Device, interposed between two network session end-points monitors a buffer of relayed packets”), the computer program product holding computer program instructions executed by the data processing system (See at least Col. 6, lines 36-37, “communication media typically embodies computer-readable instructions”), the computer program instructions comprising program code configured to: inspect a stream of TCP traffic flowing between the pair of endpoints; as the stream of TCP traffic is flowing, and without TCP connection termination, selectively rewrite the stream TCP traffic (See at least Abstract, “A system, apparatus, and method are directed towards managing traffic over a network…A traffic Management Device, interposed between two network session end-points monitors a buffer of relayed packets”); wherein the inspecting (See at least Abstract, “A system, apparatus, and method are directed towards managing traffic over a network…A traffic Management Device, interposed between two network session end-points monitors a buffer of relayed packets”), and track endpoint-generated TCP acknowledgement messages as they flow unmodified through the device ( Col. 3, lines 21-26, “Acknowledgement (ACKs) are one mechanism employed for use in establishing the reliability of the TCP communications protocol…receiving computing device acknowledges that receipt of a correctly delivered network segment identified by a sequence number, within the TCP segment header. One acknowledgement scheme, known as positive acknowledgement, occurs when the receiving computing device acknowledges receipt of all correctly received segments by providing the sequence number of the next expected first byte of the segment”); wherein the inspecting, rewriting and control operations are performed in software executing in one or more hardware elements (See at least Col. 2, lines 51-55, “the present invention may be embodied as methods or devices. Accordingly, the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combing software and hardware aspects”). 
Although Mukerji teaches the substantial features of the claimed invention, Mukerji fails to expressly teach wherein control transmission of the rewritten data content; inspecting without using a TCP stack in the device, and without requiring termination or re-origination of a connection between the pair of endpoints; control transmission of the rewritten data content.
In analogous teaching, Ichino exemplifies this wherein Ichino teaches using endpoint generated TCP retransmitted packets and acknowledgement message to control transmission (See at least ABSTRACT, “The retransmission control unit transmits a TCP packet transmitted from the TCP/IP processing unit as a transmission packet to a destination, receives a TCP-ACK packet responding to the transmission packet from the destination, and forwards the received TCP ACK packet to the rate maintenance unit.. forward the TCP-ACK packet after the rewriting to the TCP/IP processing unit”).
Thus, given the teaching of Ichino, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ichino, a method and system of retransmission control of TCP packets, into Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP data packets from one endpoint to another endpoint (See Ichino: ABSTRACT).
Although Mukerji and Ichino teach the substantial features of the claimed invention, Mukerji and Ichino fail to expressly teach wherein inspecting without using a TCP stack in the device, and without requiring termination or re-origination of a connection between the pair of endpoints; control transmission of the rewritten data content.
In analogous teaching, Dubrovsky exemplifies this wherein Dubrovsky teaches wherein inspecting without using a TCP stack in the device, and without requiring termination or re-origination of a connection between the pair of endpoints (See at least ABSTRACT, “Techniques for reassembly-free rewriting of out-of-order data packet payload…rewriting data packet payload are described herein…in response to packets received at a network access device from a first network node destined to a second network node, the packets are stored in a buffer within the network access device if the packets need to be modified before sending the packets to the second network node”).
Thus, given the teaching of Dubrovsky, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Dubrovsky, a method or system of rewriting of data payload, into Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to receive and forward TCP modified data packets from one endpoint to another endpoint (See Dubrovsky: ABSTRACT).

As to claim 16, Mukerji, Ichino and Dubrovsky teach the computer program product as described in claim 15. Mukerji further teaches wherein the program code configured to inspect the stream comprises: in response to determining that a portion of the stream is to be rewritten, the portion comprising one or more input data packets received from a sending endpoint entity, place, in an input record, the one or more input data packets comprising the portion, the one or more input data packets including a last input data packet (See at least ABSTRACT, “monitors a buffer of relayed packets”; and Col. 11, lines 4-17, “ Processing flow to block 404 where the intermediate network device employs a buffer for use in managing received network packets. Such network packets may be removed, and in one embodiment, modified, for transmission to destination network device”); and return to the sending endpoint entity an acknowledgement for each input data packet received except for the last input data packet (See at least Col.4, lines 10-12, “A buffer for the intermediate device is monitored as network packets are received. If the contents of the buffer exceed a threshold value, delays are imposed on sending of acknowledgements”).

As to claim 17, Mukerji, Ichino and Dubrovsky teach the computer program product as described in claim 16. Mukerji further teaches wherein the program code configured to selectively rewrite the stream comprises: generate, from the one or more input data packets in the input record, a modified portion of the stream, the modified portion being the rewritten data content and comprising one or more output data packets to be sent to a receiving endpoint entity (See at least ABSTRACT, “monitors a buffer of relayed packets”; and Col. 11, lines 4-17, “ Processing flow to block 404 where the intermediate network device employs a buffer for use in managing received network packets. Such network packets may be removed, and in one embodiment, modified, for transmission to destination network device”); and place in an output record the one or more output data packet; and forward into the stream of TCP traffic to the receiving endpoint entity the one  or more output data packets in the output record (See at least ABSTRACT, “monitors a buffer of relayed packets”; and Col. 11, lines 4-17, “ Processing flow to block 404 where the intermediate network device employs a buffer for use in managing received network packets. Such network packets may be removed, and in one embodiment, modified, for transmission to destination network device”).

As to claim 18, Mukerji, Ichino and Dubrovsky teach the computer program product as described in claim 17. Mukerji further teaches wherein track endpoint-generated TCP acknowledgement messages comprises: upon receipt of acknowledgements from the receiving endpoint entity for the output data packets comprising the modified portion in the output record, transmit to the sending endpoint entity an acknowledgement of the last input data packet of the one or more input data packets comprising portion (See at least Col.4, lines 10-12, “A buffer for the intermediate device is monitored as network packets are received. If the contents of the buffer exceed a threshold value, delays are imposed on sending of acknowledgements”).

Claims 5-7, 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mukerji, in view of Ichino, and in view of Dubrovsky, and further in view of Jalan et al. (hereinafter referred to as Jalan) (U. S. Pub. No. 2014/0325588 A1).
As to claim 5, Mukerji, Ichino and Dubrovsky teach a method as described in claim 3. However, Mukerji, Ichino and Dubrovsky fail to expressly teach wherein reassembling any out-of-order input data packets received from the sending endpoint entity prior to generating the modified portion of the stream.
In analogous teaching, Jalan exemplifies this wherein Jalan teaches wherein reassembling any out-of-order input data packets received from the sending endpoint entity prior to generating the modified portion of the stream (See at least ¶ [0023], “The sequence number may be used by the TCP stack to reassemble the data stream. The first sequence number set by a network device initiating the communication may be any value as decided by that originating network device”).
Thus, given the teaching of Jalan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jalan, systems and methods for network access control, into Dubrovsky, a method or system of rewriting of data payload, and Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to identify information for the network device and establish a connection with the network for the client device (See Jalan: ABSTRACT).

As to claim 6, Mukerji, Ichino and Dubrovsky teach a method as described in claim 6. However, Mukerji, Ichino and Dubrovsky fail to expressly teach wherein further including: dropping any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the received endpoint entity.
In analogous teaching, Jalan exemplifies this wherein Jalan teaches wherein further including: dropping any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the received endpoint entity (See at least ¶ [0003], “if the client device is a trusted resource, receiving an acknowledgement (ACK) packet from the client device that includes identifying information for the client device plus an additional value, and identifying information for the network device, and establishing a connection with the network for the client device, otherwise dropping the SYN packet to deny network access to the client device”).
Thus, given the teaching of Jalan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jalan, systems and methods for network access control, into Dubrovsky, a method or system of rewriting of data payload, and Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to identify information for the network device and establish a connection with the network for the client device (See Jalan: ABSTRACT).

As to claim 7, Mukerji, Ichino and Dubrovsky teach a method as described in claim 3. However, Mukerji, Ichino and Dubrovsky fail to expressly teach wherein including: re-forwarding to the receiving entity each output data packet that is not yet acknowledged by the receiving endpoint entity.
In analogous teaching, Jalan exemplifies this wherein Jalan teaches wherein including: re-forwarding to the receiving entity each output data packet that is not yet acknowledged by the receiving endpoint entity (See at least ¶ [0063], “if the client device has transmitted to the network device a number of ACK packets that include an incorrect SYN cookie, determining if client device has violated an allowable connection rate policy”).
Thus, given the teaching of Jalan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jalan, systems and methods for network access control, into Dubrovsky, a method or system of rewriting of data payload, and Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to identify information for the network device and establish a connection with the network for the client device (See Jalan: ABSTRACT).

As to claim 12, Mukerji, Ichino and Dubrovsky teach the apparatus in claim 8. However, Mukerji, Ichino and Dubrovsky fail to expressly teach wherein reassemble any out-of-order input data packets received from the sending endpoint entity prior to generating the modified portion of the stream.
In analogous teaching, Jalan exemplifies this wherein Jalan teaches wherein reassemble any out-of-order input data packets received from the sending endpoint entity prior to generating the modified portion of the stream (See at least ¶ [0023], “The sequence number may be used by the TCP stack to reassemble the data stream. The first sequence number set by a network device initiating the communication may be any value as decided by that originating network device”).
Thus, given the teaching of Jalan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jalan, systems and methods for network access control, into Dubrovsky, a method or system of rewriting of data payload, and Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to identify information for the network device and establish a connection with the network for the client device (See Jalan: ABSTRACT).

As to claim 13, Mukerji, Ichino and Dubrovsky teach the apparatus in claim 8. However, Mukerji, Ichino and Dubrovsky fail to expressly teach wherein configured to: drop any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the received endpoint entity.
In analogous teaching, Jalan exemplifies this wherein Jalan teaches wherein further including: drop any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the received endpoint entity (See at least ¶ [0003], “if the client device is a trusted resource, receiving an acknowledgement (ACK) packet from the client device that includes identifying information for the client device plus an additional value, and identifying information for the network device, and establishing a connection with the network for the client device, otherwise dropping the SYN packet to deny network access to the client device”).
Thus, given the teaching of Jalan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jalan, systems and methods for network access control, into Dubrovsky, a method or system of rewriting of data payload, and Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to identify information for the network device and establish a connection with the network for the client device (See Jalan: ABSTRACT).

As to claim 14, Mukerji, Ichino and Dubrovsky teach the apparatus in claim 13.. However. However, Mukerji, Ichino and Dubrovsky fail to expressly teach wherein re-forward to the receiving entity each output data packet that is not yet acknowledged by the receiving endpoint entity.
In analogous teaching, Jalan exemplifies this wherein Jalan teaches wherein re-forward to the receiving entity each output data packet that is not yet acknowledged by the receiving endpoint entity (See at least ¶ [0063], “if the client device has transmitted to the network device a number of ACK packets that include an incorrect SYN cookie, determining if client device has violated an allowable connection rate policy”).
Thus, given the teaching of Jalan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jalan, systems and methods for network access control, into Dubrovsky, a method or system of rewriting of data payload, and Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to identify information for the network device and establish a connection with the network for the client device (See Jalan: ABSTRACT).

As to claim 19, Mukerji, Ichino and Dubrovsky teach the computer product as described in claim 17. However, Mukerji, Ichino and Dubrovsky fail to expressly teach wherein configured to: reassemble any out-of-order input packets received from the sending endpoint entity prior to generating the muddied portion of the steam..
In analogous teaching, Jalan exemplifies this wherein Jalan teaches wherein further including: reassemble any out-of-order input packets received from the sending endpoint entity prior to generating the muddied portion of the steam (See at least ¶ [0003], “if the client device is a trusted resource, receiving an acknowledgement (ACK) packet from the client device that includes identifying information for the client device plus an additional value, and identifying information for the network device, and establishing a connection with the network for the client device, otherwise dropping the SYN packet to deny network access to the client device”).
Thus, given the teaching of Jalan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jalan, systems and methods for network access control, into Dubrovsky, a method or system of rewriting of data payload, and Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to identify information for the network device and establish a connection with the network for the client device (See Jalan: ABSTRACT).

As to claim 20, Mukerji, Ichino and Dubrovsky teach the apparatus in claim 8. However, Mukerji, Ichino and Dubrovsky fail to expressly teach wherein configured to: drop any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the received endpoint entity.
In analogous teaching, Jalan exemplifies this wherein Jalan teaches wherein further including: drop any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the received endpoint entity (See at least ¶ [0003], “if the client device is a trusted resource, receiving an acknowledgement (ACK) packet from the client device that includes identifying information for the client device plus an additional value, and identifying information for the network device, and establishing a connection with the network for the client device, otherwise dropping the SYN packet to deny network access to the client device”).
Thus, given the teaching of Jalan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jalan, systems and methods for network access control, into Dubrovsky, a method or system of rewriting of data payload, and Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to identify information for the network device and establish a connection with the network for the client device (See Jalan: ABSTRACT).

As to claim 21, Mukerji, Ichino and Dubrovsky teach the computer program product as described in claim 20. However. However, Mukerji, Ichino and Dubrovsky fail to expressly teach wherein re-forward to the receiving entity each output data packet that is not yet acknowledged by the receiving endpoint entity.
In analogous teaching, Jalan exemplifies this wherein Jalan teaches drop any retransmit of the last input data packet that is received from the sending endpoint entity while any output data packet is not yet acknowledged by the receiving endpoint entity (See at least ¶ [0063], “if the client device has transmitted to the network device a number of ACK packets that include an incorrect SYN cookie, determining if client device has violated an allowable connection rate policy”).
Thus, given the teaching of Jalan, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jalan, systems and methods for network access control, into Dubrovsky, a method or system of rewriting of data payload, and Ichino, a method and system of retransmission control of TCP packets, and Mukerji, TCP throughput control, for method and system to transfer TCP traffic. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to identify information for the network device and establish a connection with the network for the client device (See Jalan: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Thursday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

John Fan
/J. F. /
Examiner, Art Unit 2454
05/06/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456